***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          TOWN OF STRATFORD v. 500 NORTH
                AVENUE, LLC, ET AL.
                    (AC 44905)
                  Bright, C. J., and Cradle and Clark, Js.

                                  Syllabus

The plaintiff town sought to foreclose municipal tax liens assessed against
   certain real property that had been owned by the defendant N Co. until
   shortly before this action was commenced. The parties agreed that title
   to the property vested in another company prior to the commencement
   of the action. The trial court granted the plaintiff’s motion for summary
   judgment as to liability, and thereafter rendered a judgment of foreclo-
   sure by sale, from which N Co. appealed to this court. The plaintiff
   moved to dismiss the appeal for lack of subject matter jurisdiction on
   the ground that N Co. lacked standing to maintain the appeal because
   it no longer owned the property and, therefore, was not aggrieved by
   the judgment. Held that the plaintiff’s motion to dismiss was granted
   and the appeal was dismissed because N Co. lacked standing to challenge
   the foreclosure judgment on appeal: because N Co. was divested of its
   ownership interest in the property by the time the judgment of foreclo-
   sure by sale was rendered, it did not have a specific personal and legal
   interest in the transfer of title to the property through the foreclosure
   sale, and, even if the foreclosure sale proceeds were insufficient to
   satisfy N Co.’s alleged tax obligations, the plaintiff could not pursue a
   deficiency judgment against N Co.; moreover, because N Co. lacked
   standing, it would not suffer any collateral consequences from the fore-
   closure judgment, and, therefore, was not aggrieved by the judgment
   because the plaintiff could not use the judgment as a basis for invoking
   the doctrine of collateral estoppel to preclude N Co. from relitigating
   any issues resolved by the judgment, including its alleged tax liabilities.
    Considered October 6, 2021—officially released February 22, 2022

                            Procedural History

   Action to foreclose municipal tax liens on certain
real property, and for other relief, brought to the Supe-
rior Court in the judicial district of Fairfield, where the
defendant Rose-Tiso & Co., LLC, et al. were defaulted
for failure to appear; thereafter, the court, Spader, J.,
granted the plaintiff’s motion for summary judgment as
to liability; subsequently, the court, Stevens, J., ren-
dered judgment of foreclosure by sale, from which the
named defendant appealed to this court; subsequently,
the plaintiff moved to dismiss the appeal. Motion
granted; appeal dismissed.
   Bryan L. LeClerc, in support of the motion.
   Kenneth A. Votre, in opposition to the motion.
                           Opinion

  CLARK, J. This is an appeal by the defendant 500
North Avenue, LLC,1 from a judgment of foreclosure
rendered in favor of the plaintiff, the town of Stratford.
The plaintiff has moved to dismiss the appeal for lack
of subject matter jurisdiction on the ground that the
defendant lacks standing to maintain the appeal
because it no longer owns the property at issue and,
therefore, is not aggrieved by the judgment. Although
the defendant concedes that it has no ownership inter-
est in the property, it opposes the motion on the ground
that it is aggrieved by the possible collateral conse-
quences of the judgment. Specifically, the defendant
argues that the judgment establishes its underlying tax
obligations to the plaintiff and could be used by the
plaintiff to establish the defendant’s liability in a future,
independent action by the plaintiff to collect unpaid
taxes not satisfied by a judgment in this case. For the
reasons that follow, we conclude that the defendant is
not aggrieved by the judgment and, therefore, lacks
standing to pursue this appeal. As a result, we grant
the motion to dismiss and dismiss the appeal for lack
of subject matter jurisdiction.
   On May 29, 2019, the plaintiff commenced this action
pursuant to General Statutes § 12-1812 against the defen-
dant and others to foreclose seven municipal tax liens
assessed against certain real property located in Strat-
ford (property). The property had been owned by the
defendant until shortly before the action was com-
menced. The parties agree that title to the property
vested in JRB Holding Co., LLC (JRB Holding), prior
to the commencement of the present case.3 The plaintiff
filed a revised complaint on October 3, 2019, and the
defendant filed an answer and special defenses on
November 15, 2019.
  In June, 2020, the plaintiff filed a motion for summary
judgment as to liability against the defendant and JRB
Holding. The defendant objected, and, on October 20,
2020, the trial court, Spader, J., granted the plaintiff’s
motion for summary judgment. On November 5, 2020,
the court denied the defendant’s motion to reargue the
decision granting the motion for summary judgment.
  The plaintiff then moved for a judgment of strict
foreclosure. Two defendants who are not parties to
the present appeal, Mamie M. Colacurcio and Roger K.
Colacurcio, moved for a judgment of foreclosure by
sale, on the grounds that there was substantial equity
in the property and because the United States was a
party to the action. See 28 U.S.C. § 2410 (c) (2018) (‘‘an
action to foreclose a mortgage or other lien, naming
the United States as a party under this section, must
seek judicial sale’’). On August 2, 2021, the trial court,
Stevens, J., rendered a judgment of foreclosure by sale.
The court found the amount of the debt to be
$179,293.32 and the fair market value of the property
to be $500,000, and ordered the foreclosure sale to
take place on October 16, 2021. The defendant filed
the present appeal on August 19, 2021, challenging the
judgment of foreclosure by sale. The plaintiff moved
to dismiss this appeal on August 30, 2021, and the defen-
dant objected.4
   In its motion to dismiss, the plaintiff argues that the
defendant lacks standing to bring this appeal because
it is not aggrieved by the judgment of foreclosure by
sale. Specifically, the plaintiff contends that the defen-
dant has no interest in the property, and that, if a defi-
ciency exists after the foreclosure sale, the plaintiff may
not pursue a deficiency judgment against the defendant.
The defendant counters that it is aggrieved because the
judgment establishes its tax liability to the plaintiff and
would operate to collaterally estop it from contesting
that liability in any future, independent action brought
by the plaintiff pursuant to General Statutes § 12-161.5
For the reasons that follow, we conclude that the defen-
dant is not aggrieved by the judgment.
    ‘‘A threshold inquiry of this court upon every appeal
presented to it is the question of appellate jurisdiction.
. . . It is well established that the subject matter juris-
diction of the Appellate Court and of [our Supreme
Court] is governed by [General Statutes] § 52-263, which
provides that an aggrieved party may appeal to the court
having jurisdiction from the final judgment of the court.
. . . [O]nce the question of lack of jurisdiction of a
court is raised, [it] must be disposed of no matter in
what form it is presented . . . and the court must fully
resolve it before proceeding further with the case. . . .
If it becomes apparent to the court that such jurisdiction
is lacking, the appeal must be dismissed.’’ (Citation
omitted; emphasis omitted; internal quotation marks
omitted.) Trumbull v. Palmer, 123 Conn. App. 244, 249–
50, 1 A.3d 1121, cert. denied, 299 Conn. 907, 10 A.3d
526 (2010).
   ‘‘Standing is established by showing that the party
. . . is authorized by statute to bring an action, in other
words statutorily aggrieved, or is classically aggrieved.
. . . The fundamental test for determining [classical]
aggrievement encompasses a well-settled twofold
determination: [F]irst, the party claiming aggrievement
must successfully demonstrate a specific, personal and
legal interest in [the challenged action], as distinguished
from a general interest, such as is the concern of all
members of the community as a whole. Second, the
party claiming aggrievement must successfully estab-
lish that this specific personal and legal interest has
been specially and injuriously affected by the [chal-
lenged action].’’ (Internal quotation marks omitted.)
Cimmino v. Household Realty Corp., 104 Conn. App.
392, 395, 933 A.2d 1226 (2007), cert. denied, 285 Conn.
912, 943 A.3d 470 (2008).
   Because the defendant was divested of its ownership
interest in the property at the time the judgment of
foreclosure by sale was rendered, it did not have a
specific personal and legal interest in the transfer of
title to the property through the foreclosure sale. See
Trumbull v. Palmer, supra, 123 Conn. App. 251–53 (pro-
posed intervenor who had no interest in property lacked
direct and substantial interest in subject matter of fore-
closure litigation). Moreover, even if the foreclosure
sale proceeds are insufficient to satisfy the full amount
of the defendant’s alleged tax obligations, the plaintiff
may not pursue a deficiency judgment against the defen-
dant in the present action pursuant to General Statutes
§ 49-14. See Winchester v. Northwest Associates, 255
Conn. 379, 386–87, 767 A.2d 687 (2001).
   As the defendant correctly observes, however, the
plaintiff conceivably could pursue an independent
action against it pursuant to § 12-161 to recover any
unpaid taxes for the years during which the defendant
owned the property, if the foreclosure sale fails to gen-
erate sufficient proceeds to satisfy all of those alleged
tax liabilities; see id., 387–88 (‘‘a plaintiff who forecloses
on a tax lien is not without a remedy to recover the
balance of any taxes owed by a defendant: the plaintiff
is free to commence a second action against the defen-
dant for that purpose’’); and the liens are not extin-
guished by virtue of the plaintiff obtaining title to the
property. Cf. American Tax Funding, LLC v. First
Eagle Corp., 196 Conn. App. 298, 306, 229 A.3d 1218
(assignee of tax liens lost right to collect liens upon
taking title to property), cert. denied, 335 Conn. 942,
237 A.3d 729 (2020). The defendant argues that it is
therefore aggrieved by the judgment in the present case
because the judgment establishes its liability to the
plaintiff with respect to its outstanding tax obligations
and could have collateral consequences in any future,
independent action to collect that debt pursuant to § 12-
161. Specifically, the defendant argues that the plaintiff
could use the judgment in the present case to invoke
the doctrine of collateral estoppel in any such action
to preclude it from contesting the liability that it seeks to
challenge in the present appeal. We are not persuaded.
   Our Supreme Court has adopted the view expressed
in § 28 (1) of the Restatement (Second) of Judgments
that, ‘‘[a]lthough an issue is actually litigated and deter-
mined by a valid and final judgment, and the determina-
tion is essential to the judgment, relitigation of the issue
in a subsequent action between the parties is not pre-
cluded [when the] party against whom preclusion is
sought could not, as a matter of law, have obtained
review of the judgment in the initial action . . . .’’
(Internal quotation marks omitted.) Water Pollution
Control Authority v. Keeney, 234 Conn. 488, 494–95,
662 A.2d 124 (1995); see also Commissioner of Motor
Vehicles v. DeMilo & Co., 233 Conn. 254, 268–69, 659
A.2d 148 (1995); Iacurci v. Wells, 108 Conn. App. 274,
281, 947 A.2d 1034 (2008). Because the defendant has
no ownership interest in the property, it lacks standing
to appeal the judgment of foreclosure by sale and conse-
quently may not, as a matter of law, obtain judicial
review of that judgment. The plaintiff, therefore, could
not use the foreclosure judgment as a basis for invoking
the doctrine of collateral estoppel to preclude the defen-
dant from relitigating any issues resolved by the foreclo-
sure judgment, including the defendant’s alleged tax
liabilities, in a subsequent action brought pursuant to
§ 12-161. Accordingly, the defendant is not aggrieved
by the judgment in the present case because it will not
suffer any collateral consequences from it.
   As a result, we conclude that, because the defendant
is not aggrieved by the judgment, it lacks standing to
pursue this appeal.
  The plaintiff’s motion to dismiss the appeal is granted,
and the appeal is dismissed.
      In this opinion the other judges concurred.
  1
     The complaint also named as defendants Roger K. Colacurcio; Mamie
M. Colacurcio; American Tax Funding, LLC; Albina Pires; Dahill Donofrio;
Joseph Regensburger; Robin Cummings; Red Buff Rita, Inc.; EBay Wanted,
Inc.; United States of America, Department of the Treasury—Internal Reve-
nue Service; As Peleus, LLC; Rose-Tiso & Co., LLC; and JRB Holding Co.,
LLC.
   This appeal was filed only by the defendant 500 North Avenue, LLC. All
references herein to the defendant are to 500 North Avenue, LLC.
   2
     General Statutes § 12-181 provides in relevant part: ‘‘The tax collector
of any municipality may bring suit for the foreclosure of tax liens in the
name of the municipality by which the tax was laid . . . .’’
   3
     The parties do not specify in their submissions to this court how JRB
Holding obtained title to the property. It appears that the defendant was
divested of its title to the property on May 28, 2019, by a judgment of strict
foreclosure rendered in a separate action to foreclose a mechanic’s lien on
the property. Rose-Tiso & Co., LLC v. 500 North Avenue, LLC, Superior
Court, judicial district of Fairfield, Docket No. CV-XX-XXXXXXX-S (April 8,
2019). The original plaintiff in that case, Rose-Tiso & Co., LLC, asserted that
it assigned its mechanic’s lien to JRB Holding by an assignment dated
February 5, 2019, and the trial court granted a motion to substitute JRB
Holding as the plaintiff on the same day that it rendered the judgment of
strict foreclosure.
   4
     The present appeal was filed solely by the defendant. After the plaintiff
filed its motion to dismiss this appeal, the defendant and JRB Holding filed
a ‘‘motion to change party designation,’’ in which they sought to add JRB
Holding as an appellant in this appeal. In a separate order issued simultane-
ously with this opinion, this court denied that motion without prejudice to
JRB Holding filing within twenty days a motion for permission to file a late
appeal. See Practice Book § 60-2 (5).
   5
     General Statutes § 12-161 provides: ‘‘All taxes properly assessed shall
become a debt due from the person, persons or corporation against whom
they are respectively assessed to the town, city, district or community in
whose favor they are assessed, and may be, in addition to the other remedies
provided by law, recovered by any proper action in the name of the commu-
nity in whose favor they are assessed.’’